--------------------------------------------------------------------------------

EXHIBIT 10.9
 
EMPLOYMENT AGREEMENT
 
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 5th day
of February, 2007 by and among United Community Bank (the “Bank”), a state bank
organized under the laws of the State of Georgia; United Community Banks, Inc.,
a bank holding company incorporated under the laws of the State of Georgia (the
“Company”) (collectively, the Bank and the Company are referred to hereinafter
as the “Employer”), and Glenn S. White, a resident of the State of Georgia (the
“Executive”).
 
RECITALS:
 
          The Executive is currently employed as Chief Executive Officer of
First Bank of the South, a state bank organized under the laws of the State of
Georgia (“FBS”) and the Chief Executive Officer and President of Gwinnett
Commercial Group, Inc. a bank holding company incorporated under the laws of the
State of Georgia (“GCG”) pursuant to the terms of that certain Amended and
Restated Employment Agreement, dated May 1, 2006, (the “GCG Employment
Agreement”).
 
           GCG and the Company have entered into that certain Agreement and Plan
of Reorganization (the “Acquisition Agreement”), pursuant to which the Company
has agreed to acquire GCG and FBS by the merger of GCG with and into the Company
and the merger of FBS with and into the Bank.
 
           Executive possesses significant knowledge and information with
respect to the business of FBS and GCG, which knowledge and information will be
increased, developed and enhanced through his continued employment by the
Employer.
 
           The parties hereto desire to enter into an agreement for the
Employer’s employment of Executive on the terms and conditions contained herein.
 
           In consideration of the above premises and the mutual agreements
hereinafter set forth, the parties hereby agree as follows:
 
1.       Definitions. Whenever used in this Agreement, the following terms and
their variant forms shall have the meanings set forth below:
 
          1.1      “Affiliate” shall mean any business entity which controls the
Company, is controlled by or is under common control with the Company.
 
          1.2      “Agreement” shall mean this Agreement and any exhibits
incorporated herein together with any amendments hereto made in the manner
described in this Agreement.
 
          1.3      “Area” shall mean the geographic area within a twenty (20)
mile radius of the Bank’s primary location at 2230 Riverside Parkway,
Lawrenceville, Georgia 30043. It is the express intent of the parties that the
Area as defined herein is the area where the Executive performs services on
behalf of the Employer under this Agreement.

 

--------------------------------------------------------------------------------

 
 
          1.4      “Business of the Employer” shall mean the business conducted
by the Employer, which is the business of accepting deposits and making loans.
 
          1.5      “Cause” shall mean:

     
1.5.1     With respect to termination by the Employer:
     
             (a)     A material breach of the terms of this Agreement by the
Executive, including, without limitation, failure by the Executive to perform
his duties and responsibilities in the manner and to the extent required under
this Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Employer. Such notice shall: (i) specifically identify the duties that the Board
of Directors of either the Company or the Bank believes the Executive has failed
to perform; and (ii) state the facts upon which such Board of Directors made
such determination;
     
             (b)     Conduct by the Executive that amounts to fraud, dishonesty
or willful misconduct in the performance of his duties and responsibilities
hereunder;
     
             (c)     Conviction of the Executive during the Term of this
Agreement of any felony or a crime involving breach of trust or moral turpitude;
     
             (d)     Conduct by the Executive that amounts to gross and willful
insubordination or gross negligence in the performance of his duties and
responsibilities hereunder; or
     
             (e)     Conduct by the Executive that results in a formal action
instituted by written order of any regulatory agency with authority or
jurisdiction over the Employer to remove the Executive from his position as an
officer or executive of the Employer.
     
1.5.2     With respect to termination by the Executive:
     
             (a)     A material diminution in the powers, responsibilities or
duties of the Executive hereunder; provided, however, that the Executive’s
continued employment for thirty (30) days following any act or failure to act
constituting Cause under this subsection without delivery of written notice
shall constitute consent to, and a waiver of the Executive’s rights under this
subsection with respect to such act or failure to act;
     
             (b)     A material breach of the terms of this Agreement by the
Employer, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such diminution or breach to the
Employer by the Executive; or

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

   
            (c)      A requirement by the Employer that the Executive’s services
be rendered primarily at a location more than twenty (20) miles from the primary
business location maintained by the Employer as of the Effective Date.
       
1.6
“Change of Control” means any one of the following events:
       
            (a)        other than through a merger, share exchange, combination
or consolidation, which shall be an event subject to (c) below, the acquisition
by any person or persons acting in concert of the then outstanding voting
securities of either the Bank or the Company, if, after the transaction, the
acquiring person (or persons) owns, controls or holds with power to vote
twenty-five percent (25%) or more of any class of voting securities of either
the Bank or the Company, as the case may be; provided, however, that the current
and future holdings of any person who is a shareholder of the Company or the
Bank as of the Effective Date shall be disregarded in determining whether the
twenty-five percent (25%) threshold has been attained;
     
            (b)        within any twelve-month period (beginning on or after the
Effective Date) the persons who were directors of either the Bank or the Company
immediately before the beginning of such twelve-month period (the “Incumbent
Directors”) shall cease to constitute at least a majority of such board of
directors; provided that any director who was not a director as of the beginning
of such twelve-month period shall be deemed to be an Incumbent Director if that
director were elected to such board of directors by, or on the recommendation of
or with the approval of, at least two-thirds (2/3) of the directors who then
qualified as Incumbent Directors; and provided further that no director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director;
     
            (c)        a reorganization, merger, share exchange, combination, or
consolidation, with respect to which persons who were the stockholders of the
Bank or the Company, as the case may be, immediately prior to such
reorganization, merger, share exchange combination, or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged,
combined or consolidated company’s then outstanding voting securities; or
     
            (d)        the sale, transfer or assignment of all or substantially
all of the assets of the Company and its subsidiaries to any third party.
      1.7       “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.       1.8       “Competing Business”
shall mean any FDIC-insured bank or Affiliate thereof engaged in the Business of
the Employer.



 
- 3 -

--------------------------------------------------------------------------------

 
 
           1.9     “Confidential Information” means data and information
relating to the Business of the Employer (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Employer (except where such public disclosure has been made by the Executive
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.
 
           1.10   “Disability” shall mean the inability of the Executive to
perform each of his material duties under this Agreement for the duration of the
then applicable elimination period under the Employer’s long-term disability
policy then in effect as certified by a physician chosen by the Employer and
reasonably acceptable to the Executive.
 
           1.11   “Effective Date” shall mean the Closing Date (as defined in
the Acquisition Agreement).
 
           1.12   “Employer Information” means Confidential Information and
Trade Secrets.
 
           1.13   “Initial Term” shall mean that period of time commencing on
the Effective Date and running until the earlier of (a) the close of business on
the last business day immediately preceding the third anniversary of the
Effective Date or (b) any earlier termination of employment of the Executive
under this Agreement as provided for in Section 3.
 
           1.14   “Term” shall mean the Initial Term and all subsequent renewal
periods.
 
           1.15   “Trade Secrets” means Employer information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which:

     
             (a)       derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use; and
     
             (b)        is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
   
2.
Duties.

 
           2.1     Position. As of the Effective Date, the Executive shall be
employed as Chief Executive Officer of the “Gwinnett Community Bank” of the Bank
and, subject to the direction of the Board of Directors of the Bank or the
Company or its designee(s), shall perform and discharge well and faithfully the
duties which may be assigned to him from time to time by the Bank or the Company
in connection with the conduct of its business.

 
- 4 -

--------------------------------------------------------------------------------

 
 
           2.2      Full-Time Status. In addition to the duties and
responsibilities specifically assigned to the Executive pursuant to Section 2.1
hereof, the Executive shall:

     
         (a)       devote substantially all of his time, energy and skill during
regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties;
     
         (b)       diligently follow and implement all reasonable and lawful
management policies and decisions communicated to him by the Board of Directors
of either the Bank or the Company; and
     
         (c)        timely prepare and forward to the Board of Directors of
either the Bank or the Company all reports and accountings as may be requested
of the Executive.

 
           2.3     Permitted Activities. The Executive shall not during the Term
be engaged (whether or not during normal business hours) in any other business
or professional activity, whether or not such activity is pursued for gain,
profit or other pecuniary advantage; but this shall not be construed as
preventing the Executive:

     
 (a)        from investing his personal assets in businesses which will not
require any services on the part of the Executive in their operation or affairs,
in which his participation is solely that of an investor and which are not
Competing Businesses; or
     
         (b)        from purchasing securities solely as a passive investor in
any corporation, the securities of which are regularly traded provided that such
purchase shall not result in his collectively owning beneficially at any time
five percent (5%) or more of the equity securities of any Competing Business.

 
           2.4     Effective Date. The Agreement shall be effective as of the
Effective Date. The Employer and Executive intend that, upon the Effective Date,
the GCG Employment Agreement shall be superseded and shall have no further force
or effect. If the Closing (as defined in the Acquisition Agreement) fails to
occur, for any reason, this Agreement shall be null and void.

   
3.
Term and Termination.

 
            3.1    Term. This Agreement shall remain in effect for the Term.
Commencing with the first day of the Initial Term, the Term shall renew each day
such that the Term remains a three-year term from day-to-day thereafter unless
any party gives written notice to the others of its or his intent that the
automatic renewals shall cease. In the event such notice of non-renewal is
properly given, this Agreement and the Term shall expire on the third
anniversary of the thirtieth day following the date such written notice is
received. In the event such notice of non-renewal is properly given, this
Agreement shall terminate at the end of the remaining Term then in effect and
the Employer shall have no further obligation to the Executive except for
payment of amounts due and owing under Section 4 as of the last day of the Term.

 
- 5 -

--------------------------------------------------------------------------------

 
 
          3.2     Termination. During the Term, the employment of the Executive
under this Agreement may be terminated only as follows:

     
3.2.1     By the Employer:
     
             (a)     For Cause, upon written notice to the Executive pursuant to
Section 1.5.1 hereof, in which event the Employer shall have no further
obligation to the Executive except for payment of any amounts due and owing
under Section 4 on the effective date of termination;
     
             (b)     Without Cause at any time, provided that the Employer shall
give the Executive thirty (30) days’ prior written notice of its intent to
terminate, in which event the Employer: (i) shall be required to continue to
meet its obligation to the Executive under Section 4.1 for thirty-six (36)
months following the effective date of termination; and (ii) shall pay an amount
equal to two (2) times the average annual bonus paid to the Executive for the
three most recently fiscal years, including the fiscal year in which the
Executive’s employment is terminated if the bonus for that year has been paid,
prior to the Executive’s termination of employment, to be paid in equal monthly
installments over the thirty-six (36) month period in clause (i); provided that,
for purposes of this clause (ii), in determining the annual bonus for any fiscal
year during the averaging period, for any fiscal year during the averaging
period in which no annual bonus was payable, $0.00 shall be used in the
averaging calculation for that fiscal year; and provided further that if the
Executive’s termination of employment occurs before the annual bonus, if any,
for the most recently completed fiscal year is payable, then the averaging will
be determined by reference to the three most recently completed fiscal years
before that fiscal year; or
     
             (c)     Upon the Disability of Executive at any time, provided that
the Employer shall give the Executive thirty (30) days’ prior written notice of
its intent to terminate, in which event, the Employer shall be required to
continue to meet its obligation to the Executive under Section 4.1 for three (3)
months following the termination or until the Executive begins receiving
payments under the Employer’s long-term disability policy, whichever occurs
first.
     
3.2.2     By the Executive:
     
             (a)     For Cause, upon written notice to the Employer pursuant to
Section 1.5.2 hereof in which event the Employer shall be required to continue
to meet its obligation to the Executive under Section 4.1 for the lesser of: (i)
thirty-six (36) months following the effective date of termination; or (ii) the
remaining Term;
     
             (b)     Without Cause, provided that the Executive shall give the
Employer thirty (30) days’ prior written notice of his intent to terminate, in
which event the Employer shall have no further obligation to the Executive
except for payment of any amounts due and owing under Section 4 on the effective
date of termination; or

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

   
       (c)      Upon the Disability of Executive at any time, provided that the
Executive shall give the Employer thirty (30) days’ prior written notice of its
intent to terminate, in which event, the Employer shall be required to continue
to meet its obligation to the Executive under Section 4.1 for three (3) months
following the termination or until the Executive begins receiving payments under
the Employer’s long-term disability policy, whichever occurs first.
       
        3.2.3     At any time upon mutual, written agreement of the parties, in
which event the Employer shall have no further obligation to the Executive
except for payment of any amounts due and owing under Section 4 on the effective
date of termination.
     
        3.2.4    Upon expiration of the Term as provided in Section 3.1, in
which event the Employer shall have no further obligation to the Executive
except for payment of any amounts due and owing under Section 4 on the last day
of the Term then in effect.
     
        3.2.5    Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death, in which event the
Employer shall have no further obligation to the Executive’s estate except for
payment of any amounts due and owing under Section 4 on the effective date of
termination.

 
             3.3   Change of Control. If, within six (6) months following a
Change of Control, either the Executive terminates his employment with the
Employer under this Agreement for any reason or the Employer involuntarily
terminates the Executive’s employment under this Agreement other than for Cause,
the Executive, or in the event of his subsequent death, his designated
beneficiaries, as identified to the Employer in writing in a form substantially
similar to Exhibit “A” attached hereto or, in the absence of any such
designation, his estate, as the case may be, shall receive, as liquidated
damages, in lieu of all other claims, an amount equal to (a) three (3),
multiplied by (b) the sum of: (i) his Base Salary then in effect; (ii) an amount
equal to the average of the annual bonuses paid to the Executive for the three
most recently completed fiscal years prior to termination of employment; and
(iii) his monthly automobile allowance referenced in Section 4.3, multiplied by
twelve (12).
 
           For purposes of the immediately preceding paragraph, in determining
the annual bonus component of the formula, for any fiscal year during the
averaging period in which no annual bonus was payable, $0.00 shall be used in
the averaging calculation for that fiscal year. In addition, if the Executive’s
termination of employment occurs before the annual bonus, if any, for the most
recently completed fiscal year is payable, then the averaging will be determined
by reference to the three most recently completed fiscal years before that
fiscal year.
 
           The amount payable pursuant to this Section 3.3 shall be paid in
substantially equal monthly installments over a twenty-four (24) month period
commencing as of the first day of the calendar month following the effective
date of the termination of employment.

 
- 7 -

--------------------------------------------------------------------------------

 
 
          In no event shall the payment(s) described in this Section 3.3 exceed
the amount permitted by Code Section 280G. Therefore, if the aggregate present
value (determined as of the date of the Change of Control in accordance with the
provisions of Code Section 280G) of both the severance payment and all other
payments to the Executive in the nature of compensation which are contingent on
a change in ownership or effective control of the Bank or the Company or in the
ownership of a substantial portion of the assets of the Bank or the Company (the
“Aggregate Severance”) would result in a “parachute payment,” as defined under
Code Section 280G, then the Aggregate Severance shall not be greater than an
amount equal to 2.99 multiplied by Executive’s “base amount” for the “base
period,” as those terms are defined under Code Section 280G. In the event the
Aggregate Severance is required to be reduced pursuant to this Section 3.3, the
Executive shall be entitled to determine which portions of the Aggregate
Severance are to be reduced so that the Aggregate Severance satisfies the limit
set forth in the preceding sentence. Notwithstanding any provision in this
Agreement, if the Executive may exercise his right to terminate employment under
this Section 3.3 or under Section 3.2.2(a), the Executive may choose which
provision shall be applicable.

       
3.4
Effect of Termination.
     
            3.4.1     Upon termination of the Executive’s employment hereunder
for any reason, the Employer shall have no further obligation to the Executive
or the Executive’s estate with respect to this Agreement, except for the payment
of any amounts due and owing under Section 4 on the effective date of
termination and any payments set forth in Sections 3.2.1(b) or (c); Section
3.2.2(a) or (c); Section 3.3; or Section 3.4.2 as applicable.
     
            3.4.2     Upon termination of the Executive’s employment hereunder
for any reason (other than involuntarily by the Employer for Cause) and
continuing until the date the Executive is eligible for Medicare, the Employer
shall reimburse the Executive for the cost to the Executive of coverage for
himself and eligible dependents under any group retiree medical plan then
maintained by the Employer for which the Executive and his dependents are
eligible or, if no such coverage is then being maintained by the Employer, for
the cost to the Executive of coverage for himself and his eligible dependents
under an individual medical insurance policy purchased by the Executive. In the
latter instance, any such individual medical insurance policy shall be selected
and purchased by the Executive with the Employer’s sole obligation being to
provide for reimbursements of the amounts incurred by the Executive for the cost
of such coverage and the Employer’s aggregate monthly obligation with respect to
such reimbursements shall not exceed one hundred and twenty percent (120%) of
the monthly cost of health care continuation coverage then being charged by the
Employer to former employees for family coverage under its primary medical care
plan for the “determination period’ (as defined in Code Section 4980B(f)(4)(C))
that is then in effect.
     
            3.4.3     If the Executive’s employment is involuntarily terminated
by the Employer without Cause, whether before or after any Change of Control, or
upon the Executive’s death or Disability, then immediately prior to the
effective date of such termination, subject to the limitations contained in
Section 3.3, all option awards for the purchase of Company common stock then
issued and outstanding in favor of the Executive shall become fully vested and
exercisable to the extent not otherwise vested and exercisable as of such date.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 

 
         3.4.4     As a condition to the Employer’s payment of any amount in
connection with a termination of the Executive’s employment, the Executive
agrees to execute a release in such form as is acceptable to the Employer. The
Employer reserves the right to withhold payment of any amounts payable upon
termination until the revocation period associated with such release expires
(generally, seven (7) days from the date the release is executed).

 
4.       Compensation. The Executive shall receive the following salary and
benefits during the Term, except as otherwise provided below:
 
          4.1      Base Salary. The Executive shall be compensated at a base
rate of $300,000 per year (the “Base Salary”). The obligation for payment of
Base Salary shall be apportioned between the Company and the Bank as they may
agree from time to time in their sole discretion. The Executive’s Base Salary
shall be reviewed by the Board of Directors of the Bank and the Company at least
annually, and the Executive shall be entitled to receive annually an increase in
such amount, if any, as may be determined by the Board of Directors of the Bank
or the Company based on its evaluation of the Executive’s performance. Base
Salary shall be payable in accordance with the Employer’s normal payroll
practices.
 
          4.2      Incentive Compensation. The Executive shall be entitled to
annual bonus compensation, if any, as determined by the Board of Directors of
the Company or the Bank pursuant to any incentive compensation program as may be
adopted from time to time by the Company or the Bank. Any such program shall be
based upon the performance of the Employer for its fiscal year and any such
program shall provide that any annual bonus otherwise earned shall be paid
immediately following the last day of that fiscal year.
 
          4.3      Automobile. The Executive shall receive an automobile
allowance equal to $500 per month.
 
          4.4     Business Expenses; Memberships. The Employer specifically
agrees to reimburse the Executive for:

     
         (a)         reasonable and necessary business (including travel)
expenses incurred by him in the performance of his duties hereunder, as approved
by the Board of Directors of either the Bank or the Company; and
     
         (b)       the reasonable dues and business related expenditures,
exclusive of any initiation fees, associated with membership in a single country
club and a single civic association, both as selected by the Executive and in
professional associations which are commensurate with his position; provided,
however, that the Executive shall, as a condition of reimbursement, submit
verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Employer and in
sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
          4.5      Vacation. The Executive shall be entitled to paid time off in
accordance with the terms of the Employer’s policy as in effect from time to
time.
 
          4.6      Life Insurance. The Employer will provide the Executive with
term life insurance coverage providing a death benefit of not less than three
(3) times the Executive’s Base Salary then in effect not to exceed $310,000. Any
life insurance benefits provided for under this Section 4.6 shall payable to
such beneficiary or beneficiaries as the Executive may designate. If the term
life insurance provided for under this Section cannot be obtained with a
standard or better risk classification with respect to the Executive, the
Employer shall not be obligated to provide such insurance coverage.
 
          4.7      Benefits. In addition to the benefits specifically described
in this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to executives of the Employer similarly situated to
the Executive. All such benefits shall be awarded and administered in accordance
with the Employer’s standard policies and practices. Such benefits may include,
by way of example only, retirement plans, dental, health, life and disability
insurance benefits, and such other benefits as the Employer deems appropriate.
 
          4.8      Withholding. The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income tax, FICA and other
withholding requirements.
 
5.       Employer Information.
 
          5.1      Ownership of Employer Information. All Employer Information
received or developed by the Executive while employed by the Employer will
remain the sole and exclusive property of the Employer.
 
          5.2      Obligations of the Executive. The Executive agrees:

     
         (a)         to hold Employer Information in strictest confidence;
     
         (b)        not to use, duplicate, reproduce, distribute, disclose or
otherwise disseminate Employer Information or any physical embodiments of
Employer Information; and
     
         (c)        in any event, not to take any action causing or fail to take
any action necessary in order to prevent any Employer Information from losing
its character or ceasing to qualify as Confidential Information or a Trade
Secret.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
          In the event that the Executive is required by law to disclose any
Employer Information, the Executive will not make such disclosure unless (and
then only to the extent that) the Executive has been advised by independent
legal counsel that such disclosure is required by law and then only after the
Executive provides, given the circumstances, timely prior written notice to the
Employer when the Executive becomes aware that such disclosure has been
requested and is required by law. With respect to Confidential Information, this
Section 5 shall survive for a period of thirty-six (36) months following
termination of this Agreement for any reason, and shall survive termination of
this Agreement for any reason for so long as is permitted by applicable law,
with respect to Trade Secrets.
 
           5.3     Delivery upon Request or Termination. Upon request by the
Employer, and in any event upon termination of his employment with the Employer,
the Executive will promptly deliver to the Employer all property belonging to
the Employer, including, without limitation, all Employer Information then in
his possession or control.
 
6.        Non-Competition. The Executive agrees that during his employment by
the Employer hereunder and, in the event of his termination:

   
•
by the Employer without Cause pursuant to Section 3.2.1(b);
•
by the Executive for Cause pursuant to Section 3.2.2(a); 
•
by the Executive without Cause pursuant to Section 3.2.2(b); or
•
by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3,

 
for a period of thirty-six (36) months thereafter, he will not (except on behalf
of or with the prior written consent of the Employer), within the Area, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, as an executive officer or proposed executive officer of a new financial
institution, undertake for any Competing Business duties and responsibilities
similar to those undertaken by the Executive for the Employer.
 
7.         Non-Solicitation of Customers. The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination:

   
•
by the Employer without Cause pursuant to Section 3.2.1(b);
•
by the Executive for Cause pursuant to Section 3.2.2(a);
•
by the Executive without Cause pursuant to Section 3.2.2(b); or
•
by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3,

 
for a period of thirty-six (36) months thereafter, he will not (except on behalf
of or with the prior written consent of the Employer) on his own behalf or in
the service of or on behalf of others, solicit, divert or appropriate or attempt
to solicit, divert or appropriate, for any Competing Business any of the
Employer’s customers, including prospective customers actively sought by the
Employer, with whom the Executive has or had material contact during the two (2)
year period preceding his termination of employment for the purpose of providing
products or services that are competitive with those provided by the Employer.

 
- 11 -

--------------------------------------------------------------------------------

 
 
8.         Non-Solicitation of Employees. The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination:

   
•
by the Employer without Cause pursuant to Section 3.2.1(b);
•
by the Executive for Cause pursuant to Section 3.2.2(a);
•
by the Executive without Cause pursuant to Section 3.2.2(b); or
•
by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3,

 
for a period of thirty-six (36) months thereafter, he will not, on his own
behalf or in the service of or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, any employee of the Employer
or its Affiliates to a Competing Business, whether or not:

   
•
such employee is a full-time employee or a temporary employee of the Employer or
its Affiliates; 
•
such employment is pursuant to written agreement; and 
•
such employment is for a determined period or is at will.

 
9.        Remedies. The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are the of essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Employer, and that irreparable loss and damage
will be suffered by the Employer should he breach any of the covenants.
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants and shall be relieved of
its obligation to make any and all payments to the Executive that otherwise are
or may become due and payable to the Executive pursuant to Section 3. The
Employer and the Executive agree that all remedies available to the Employer or
the Executive, as applicable, shall be cumulative.
 
10.      Severability. The parties agree that each of the provisions included in
this Agreement is separate, distinct and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.
 
11.      No Set-Off by the Executive. The existence of any claim, demand, action
or cause of action by the Executive against the Employer, or any Affiliate of
the Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.

 
- 12 -

--------------------------------------------------------------------------------

 
 
12.      Notice. All notices, requests, waivers and other communications
required or permitted hereunder shall be in writing (including telecopy or
similar writing), addressed as follows:

         
(i)
If to the Employer, to it at:
         
United Community Bank
   
P.O. Box 398
   
Blairsville, Georgia 30514
   
Attn: Jimmy C. Tallent
   
Telephone: (866) 270-7200
   
Facsimile: (706) 745-9046
       
(ii)
If to the Executive, to him at:
                             
Telephone: (__) ___ - _____________
     
Facsimile: (___)___ - ______________
 

 
All such notices, requests, waivers and other communications shall be deemed to
have been effectively given (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified at
the number set forth above; (c) three (3) business days after deposit in the
United States Mail postage prepaid by certified or registered mail with return
receipt requested and addressed to the party to be notified as set forth above;
or (d) one (1) business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the party to be notified as set forth
above with next-business-day delivery guaranteed. A party may change its or his
notice address given above by giving the other party ten (10) days’ written
notice of the new address in the manner set forth above. Any party hereto may
change his or its address by advising the other, in writing, of such change of
address.
 
13.      Assignment. This Agreement is generally not assignable by the Employer
except that the rights and obligations of the Employer under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Employer. The Agreement is a personal contract and the rights,
interests and obligations of the Executive may not be assigned by him. This
Agreement shall inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributes, devisees and legatees.
 
14.      Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by another party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.
 
15.      Arbitration. Except for matters contemplated by Section 17 below, any
controversy or claim arising out of or relating to this contract, or the breach
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator may be entered only in a state court
of Gwinnett County or the federal court for the Northern District of Georgia.
The Employer and the Executive agree to share equally the fees and expenses
associated with the arbitration proceedings.
 
Executive must initial here: _____
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
16.      Attorneys’ Fees. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses, including without limitation attorneys’ fees,
incurred by the prevailing party in connection with such litigation, and the
other party shall pay such costs and expenses to the prevailing party promptly
upon demand by the prevailing party.
 
17.      Applicable Law and Choice of Forum. This Agreement shall be construed
and enforced under and in accordance with the laws of the State of Georgia. The
parties agree that any appropriate state court in Gwinnett County, Georgia, or
federal court located in or embracing Gwinnett County, Georgia, shall have
exclusive jurisdiction of any case or controversy arising under or in connection
with Sections 5 through 9 of this Agreement shall be a proper forum in which to
adjudicate such case or controversy. The parties consent and waive any objection
to the jurisdiction or venue of such courts.
 
18.      Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.
 
19.      Entire Agreement. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement and
supersedes, in its entirety, the GCG Employment Agreement which shall have no
further force or effect. No amendment or modification of this Agreement shall be
valid or binding upon the Employer or the Executive unless made in writing and
signed by both parties. All prior understandings and agreements relating to the
subject matter of this Agreement are hereby expressly terminated.
 
20.      Rights of Third Parties. Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.
 
21.      Survival. The obligations of the Executive pursuant to Sections 5, 6,
7, 8, and 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective Sections.

 
- 14 -

--------------------------------------------------------------------------------

 
 
22.      Joint and Several. The obligations of the Bank and the Company to
Executive hereunder shall be joint and several.
 
23.      Representation Regarding Restrictive Covenants. The Executive
represents that he is not and will not become a party to any noncompetition or
nonsolicitation agreement or any other agreement which would prohibit him from
entering into this Agreement or providing the services for the Employer
contemplated by this Agreement on or after the Effective Date. In the event the
Executive is subject to any such agreement, this Agreement shall be rendered
null and void and the Employer shall have no obligations to the Executive under
this Agreement.
 
[Remainder of Page Intentionally Left Blank]

 
- 15 -

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the Employer and the Executive have executed and
delivered this Agreement as of the date first shown above.
 

     
THE BANK:
     
UNITED COMMUNITY BANK
   

 

 
By: 
     
Print Name: 
     
Title: 
             
THE COMPANY:
         
UNITED COMMUNITY BANKS, INC.
               
By 
     
Print Name: 
     
Title: 
       

 

 
THE EXECUTIVE:
         
GLENN S. WHITE
 

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESIGNATION OF BENEFICIARY FORM
 
Pursuant to Section 3.3 of that certain employment agreement by and among United
Community Banks, Inc., United Community Bank, and Glenn S. White dated [•], 2007
(the “Agreement”), I, ____________________, hereby designate the
beneficiary(ies) listed below to receive any benefits under the Agreement that
may be due following my death. This designation shall replace and revoke any
prior designation of beneficiary(ies) made by me under the Agreement.
 
Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:

       

 
*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.
 
Full Name, Address and Social Security Number of Contingent Beneficiary:

       

 
Date 
           
Glenn S. White

 
 
A-1

--------------------------------------------------------------------------------

 
 
AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
          THIS AMENDMENT made and entered into as of this 31st day of December
2008, by and between UNITED COMMUNITY BANK and UNITED COMMUNITY BANKS, INC.
(together, the “Employer”) and GLENN S. WHITE (“Executive”).
 
          WHEREAS, the Employer and Executive entered into an Employment
Agreement, dated as of February 5, 2007 (“Employment Agreement”), providing for
the terms and conditions of Executive’s employment by the Employer; and
 
          WHEREAS, the parties now desire to amend the Employment Agreement in
the manner hereinafter provided to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and for certain other
purposes;
 
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and in the Employment Agreement, the
parties hereby agree as follows:
 
1.
 
          Section 3 is hereby amended by adding a new Section 3.5 reading as
follows:

     
“3.5 Section 409A Compliance. This Agreement is intended to satisfy the
requirements of Code Section 409A, including any transition relief available
under applicable guidance related to Code Section 409A. The Agreement may be
amended or interpreted by the Employer as it determines necessary or appropriate
in accordance with Code Section 409A and to avoid a failure under Code Section
409A(1). The Employer shall have the authority to delay the commencement of all
or a part of the payments to Executive under Section 4 if Executive is a “key
employee” of the Employer (as determined by the Employer in accordance with
procedures established by the Employer that are consistent with Section 409A) to
a date which is six months and one day after the date of Executive’s termination
of employment (and on such date the payments that would otherwise have been made
during such six-month period shall be made) to the extent (but only to the
extent) such delay is required under the provisions of Section 409A to avoid
imposition of additional income and other taxes, provided that the Employer and
Executive agree to take into account any transitional rules and exemption rules
available under Section 409A.
     
Notwithstanding any other provision of the applicable plans and programs, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) the amount of expenses eligible for
reimbursement and the provision of benefits in kind during a calendar year shall
not affect the expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement for an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred; (iii) the right to
reimbursement or right to in-kind benefit is not subject to liquidation or
exchange for any other benefit; and (iv) each reimbursement payment or provision
of in-kind benefit shall be one of a series of separate payments (and each shall
be construed as a separate identified payment) for purposes of Section 409A.”

 
 
1

--------------------------------------------------------------------------------

 
 
2.
 
          Section 16 is hereby amended by adding the following sentence to the
end of the present section:

     
“Notwithstanding the other provisions of this Section 16, any legal fees and
expenses payable to Executive pursuant to this Section 16 shall be paid no later
than the end of the calendar year following the calendar year in which the fees
and expenses are incurred.”
   
3.

 
          This Amendment shall be effective as of the date hereof. Except as
hereby amended, the Employment Agreement shall remain in full force and effect.
 
           IN WITNESS WHEREOF, the parties have executed this Amendment as of
the day and year first written above.

          UNITED COMMUNITY BANK
 
         
By:
     
Name:
     
Title:
   

 

  UNITED COMMUNITY BANKS, INC.            
By:
     
Name:
     
Title:
       
 
 
     
Glenn S. White
 

 
 
 
 
2